   Case 19-12909-JDW         Doc 6 Filed 07/24/19 Entered 07/24/19 14:52:53                  Desc BK Hrg
                               Extend/Impose Auto Stay Page 1 of 1
                                                                                               CM/ECF hrg8
                                                                                              (Rev. 07/22/16)

                           UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF MISSISSIPPI

In Re: Karena Williams                                )                 Case No.: 19−12909−JDW
       Debtor(s)                                      )                 Chapter: 13
                                                      )                 Judge: Jason D. Woodard
                                                      )
                                                      )


       PLEASE TAKE NOTICE that a hearing will be held at:
              Oxford Federal Building, 911 Jackson Avenue, Oxford, MS 38655
              on 8/13/19 at 01:30 PM
              Responses Due: 8/9/19
              to consider and act upon the following:
              4 − Motion to Extend Automatic Stay under 362(c)(3)(B) Filed by A. E. Rusty
              Harlow Jr. on behalf of Karena Williams. (Attachments: # 1 Affidavit # 2 Proposed
              Order) (Harlow, A.)

       Should any party receiving this notice respond or object to said motion such response or
objection is required to be filed with the Clerk of this court and served on the Attorney for
Movant on or before said response due date. If any objection or response is filed, an evidentiary
hearing will be held on the above mentioned date regarding any facts not stipulated to by the
parties. If no objection or response is filed, the Court may consider said motion immediately after
the objection or response due date. If a copy of this motion is desired, it may be requested from
the attorney for movant. Please note that a corporation, partnership, trust, or other business entity,
other than a sole proprietorship, may appear and act in Bankruptcy Court only through a licensed
attorney.
Dated: 7/24/19
                                                          Shallanda J. Clay
                                                          Clerk, U.S. Bankruptcy Court
                                                          BY: AOH
                                                              Deputy Clerk
